 In the Matter of LESTER, ALEX AND ELEANOR DEUTSCH, ' DOING -BUSI-NESS ASAERO TOOL COMPANY,andAERONAUTICAL, DISTRICT LODGECase No. R-5405.-Decided June 3, 1943Messrs.PhilipE.HolzmanandCharlesFrankel,Jr.,ofLosAngeles, Calif.,for the Company.Mr. Leland G. Hewlett,of'Burbank,Calif.,Mr. G. R. Cotton,of -Los Angeles,Calif., andMr.CharlesW. Hollinshead,of Inglewood,Calif., for the Union._Mrs. Augusta Spaulding,of counsel to the Board.DECISIONAND'DIRECTION OF -ELECTIONSTATEMENT OF THE CASE-Upon petition duly filed by the Aeronautical District LodgeNo. 22, International Association of Machinists,AFL, herein calledthe Union;alleging that a question affecting commerce had arisenconcerning the representation of employees of Lester,Alex, andEleanorDeutsch, doing business as Aero Tool Company,Burbank,' "California,herein called the Company,'the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeDaniel J. Harrington,Trial Examiner.Said hearing,was held atLos Angeles, 'California, on May 20, 1943.The Company, and, theUnion appeared,participated' and were afforded full opportunityto be heard, to examine and'cross-examine witnesses;and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudical error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:.FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYLester,Alex and Eleanor Deutsch, doing business as Aero ToolCompany, are engaged in the` manufacture of aircraft riveting..The petition and other'formal papers are hereby amended to disclose the correct nameof theCompany.50 N-. L. R. B.,' No. 18.84-, AERO TOOL COMPANY ,85-equipment.During the year 1912 the chief product purchased by-the Company for use in its business was steel and machine tools,valued in excess of $10,000.During the same period the Companypurchased from sources outside California materials valued inexcess of $10,000.In 1942 the Company sold and distributed rivetingequipment, valued in excess of $10,000, and shipped outside Californiafrom its plant products valued in excess of $10,000.The.Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.-II.THEORGANIZATION INVOLVEDAeronautical District Lodge No. 22, International Association ofMachinists, is a labor organization affiliated with the American Fed-,eration of Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 24, 1943, the Union asked the Company by letter to recog-nize it as .bargaining representative for the Company's employees.The Company did not reply to this communication.A statement prepared by the Trial Examiner and read into therecord at the hearing indicates that the Union represents a substan-tial number of employees in the unit herein found appropriate forbargaining.2-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning'of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, thatall production and maintenance employees of the Company, includingthe shop clerical, the shipping department, the production and .stockcontrol, inspectors, tool crib and stores, and the experimental depart-ment, but excluding plant engineering, administrative office employees,,guards, executives, and employees with the right to hire and discharge,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (c) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesof the Company in the unit found appropriate in Section IV; above,2 The Union submitted 73 authorization cards(dated between September 1942 and May1943, 46 ofwhich appearto bear genuine signatures of employees on the Company's payroll of April 27, 1943.Thereare approximately 140 employees in the appropriate unit.536105-44-vol. 50--7 86DECISIONS-OF NATIONAL LABOR RELATIONS BOARDwho were employed during the pay-roll period immediately,preceding,the date of the Direction.of Election herein, subject to. the, limitationsand additions set forth in the Direction. .DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuantto ArticleIII, Section 9, 'of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is hereby'-DIRECTED that,as part ofthe investigationto ascertain representa-tives for the purposes of collectivebargaining 'withLester, Alex andEleanor-Deutsch, doing business as Aero Tool Company,Burbank,California,an electionby secretballot shall be conducted as early.aspossible,bu°t not later thanthirty (30) days from the date of thisDirection,under the direction and supervision of the Regional Directorfor theTwenty-first Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 10,of said Rules and Regulations,among all employees of the Company-in,the unit found appropriate in SectionIV, above, whowere employedduring thepay-rollperiod immediatelypreceding the date of thisDirection,including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls,but excluding employeeswho have since quit or been discharged for cause,to determine whetheror not theydesire to be represented by Aeronautical District LodgeNo. 22, International Association of Machinists,AFL, for the purposesof collective bargaining.